Citation Nr: 1109651	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether death pension benefits were properly terminated effective November 1, 2005.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1946 to December 1948.  The Veteran died in August 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by an agency of original jurisdiction of the Department of Veterans Affairs (VA) that retroactively terminated the appellant's monthly VA death pension benefits, effective from November 1, 2005, following a recalculation of her income based on information that she had received a retroactive Social Security Administration (SSA) benefit.  There had been a proposal to terminate the appellant's death pension benefits effective from November 1, 2005 in August 2006.  The appellant indicated in June 2007 that she wanted a Board hearing, but she withdrew that request in November 2009.  

The Board notes that recovery of an overpayment in the amount of $2,843which was created was waived by VA in January 2007.  Additionally, the record appears to show that pension payments were subsequently resumed from February 2007.  The only issue before the Board is the propriety of the termination of pension benefits effective November 1, 2005, based on excess income. 


FINDING OF FACT

The appellant's receipt of retroactive SSA benefits (which are countable income for VA death pension benefits purposes) rendered her countable income excessive for payment of VA death pension benefits effective from November 1, 2005.  



CONCLUSION OF LAW

The termination of the appellant's monthly VA death pension benefits effective from November 1, 2005, based on recalculation of her income to encompass her receipt of retroactive SSA benefits, was in accordance with governing law and regulations, and was proper.  38 U.S.C.A. §§ 1541, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant appeal, there is no dispute as to the relevant facts and the law is controlling. Because the law, and not the evidence, is dispositive of this claim, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

Nonetheless, the Board notes that the appellant was notified by an August 2006 letter of the RO's intent to terminate her monthly death pension benefits due to her receipt of unreported retroactive SSA benefits.  She was afforded the opportunity to submit evidence and/or argument as to why her monthly benefits should not be reduced, and to submit a report of any unreimbursed medical expenses which might offset the reduction in benefits.  After she appealed the reduction in benefits, she and her representative were notified of the reasons for the action, and were again afforded an opportunity to present evidence and/or argument.  These actions are sufficient to satisfy any VA duties to notify and assist the appellant.  Accordingly, the Board will address the merits of the claim.

B.	Factual Background, Legal Criteria, and Analysis

Prior to November 1, 2005, the appellant had been receiving death pension benefits for a long period of time.  She was last notified in August 2003 that she was obligated to provide prompt notice of any changes in her income, net worth, or dependency status, and that "income" included SSA benefits.

In August 2006, information from SSA was received to the effect that the appellant had been given a retroactive payment of SSA benefits in the amount of $2560 in October 2005.  In August 2006, the RO notified the appellant that it had this information and based on the RO's calculations that her income was excessive for death pension, proposed to terminate her monthly VA death pension benefits retroactively from November 1, 2005.  Ultimately, in May 2007, VA calculated her gross annualized income as $9644 effective from November 1, 2005, which exceeded the VA maximum annual income limit allowable of $6814 for a single surviving spouse of a Veteran with no dependents, as indicated in Appendix B of VA Manual M21-1 (M21-1).  The proposed reduction was implemented by a November 2006 decisional letter.

The law provides that the surviving spouse of a Veteran who meets the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  In determining annual countable income for nonservice-connected pension benefits, payments of any kind from any source are counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  Income from SSA benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.

The law in this matter is clear; SSA benefits are to be included as countable income.  Accordingly, the Board finds that the RO properly terminated the appellant's VA death pension benefits based on her receipt of income, including the retroactive SSA payment, effective November 1, 2005.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [where the law (and not the facts of the case) is dispositive, the claim must be denied based on a lack of entitlement under the law].  When the retroactive SSA benefits which the appellant received in October 2005 are counted with other previously reported income, her income is excessive for the receipt of any death pension benefits.  The retroactive SSA benefits received in October 2005 start being counted on November 1, 2005, the first of the month following their receipt.  The appellant feels that VA has committed an error and that she should be given the benefits which were terminated.  However, this is not the case.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The appeal challenging the propriety of the termination of the appellant's VA death pension benefits effective November 1, 2005, is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


